Restricted Stock Award

 

Granted by

 

BEN FRANKLIN FINANCIAL, INC.

 

under the

 

BEN FRANKLIN FINANCIAL, INC.

2016 EQUITY INCENTIVE PLAN

 

This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2016 Equity Incentive
Plan (the “Plan”) of Ben Franklin Financial, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement.  A copy of the Plan has been provided or made
available to each person granted a Restricted Stock Award pursuant to the Plan. 
The holder of this Restricted Stock Award (the “Participant”) hereby accepts
this Restricted Stock Award, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Compensation Committee of the Board of
Directors of the Company (“Committee”) will be final, binding and conclusive
upon the Participant and the Participant’s heirs, legal representatives,
successors and permitted assigns.  Except where the context otherwise requires,
the term “Company” will include the parent and all present and future
subsidiaries of the Company as defined in Section 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”). 
Capitalized terms used herein but not defined will have the same meaning as in
the Plan.  Any reference to the “Bank” herein shall refer to Ben Franklin Bank
of Illinois and any reference to “Employer” shall mean either or both the
Company and the Bank.

1.            Name of
Participant______________________________________________________

2.            Date of Grant:           January 24,
2017                                                        

3.            Total number of shares of Company common stock, $0.01 par value
per share, covered by the Restricted Stock Award:
                                                                
(subject to adjustment pursuant to Section 9 hereof). 

4.            Vesting Schedule.  Except as otherwise provided in this Agreement,
this Restricted Stock Award first becomes earned, in whole shares, in equal
annual installments on each anniversary of the Date of Grant, as specified
below.  If the shares are not equally divisible into three installments, the
additional shares will vest in the first installment.                       

Anniversary of Date of Grant

Vested Portion of Award

January 24, 2018

33-1/3%

January 24, 2019

33-1/3%

January 24, 2020

33-1/3%

                                   




1

--------------------------------------------------------------------------------

Table of Contents



Vesting will automatically accelerate in the event of death or Disability. 

5.         Grant of Restricted Stock Award.

 

The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant.  Notwithstanding
the foregoing, the Company may, in its sole discretion, issue Restricted Stock
in any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.



If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock.  The
Restricted Stock awarded to the Participant will not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.




6.         Terms and Conditions. 




6.1
The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder on matters which require shareholder vote.




6.2
Any cash dividends or distributions declared with respect to shares of Stock
subject to the Restricted Stock Award will be delayed and distributed to the
Participant at the time the Restricted Stock vests.  Any stock dividends
declared on shares of Stock subject to a Restricted Stock Award will be subject
to the same restrictions and will vest at the same time as the shares of
Restricted Stock from which said dividends were derived.

 7.        Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.


 

8.        Change in Control.

 

8.1
In the event of an Involuntary Termination at or following a Change in Control,
all Restricted Stock Awards held by the Participant will be forfeited.


8.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

  9.        Adjustment Provisions.

This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.




2

--------------------------------------------------------------------------------

Table of Contents




10.       Effect of Termination of Service on Restricted Stock Award. 

10.1     This Restricted Stock Award will vest as follows:

(i)


Death.  In the event of the Participant’s Termination of Service by reason of
the Participant’s death, all Restricted Stock will vest as to all shares subject
to an outstanding Award, whether or not immediately vested, at the date of
Termination of Service. 

      (ii)
Disability.  In the event of the Participant’s Termination of Service by reason
of Disability, all Restricted Stock will vest as to all shares subject to an
outstanding Award, whether or not immediately vested, at the date of Termination
of Service.       (iii)
Retirement.  In the event of the Participant’s Termination of Service by reason
of the Participant’s Retirement, any Restricted Stock award that has not vested
as of the date of Termination of Service will expire and be forfeited. 
“Retirement” shall have the meaning set forth in Section 8.1(dd) of the Plan.  
    (iv)
Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Restricted Stock granted to a Participant that has not vested will
expire and be forfeited.       (v)   Other Termination. If a Participant
terminates Service for any other reason, all shares of Restricted Stock awarded
to the Participant which have not vested as of the date of Termination of
Service will expire and be forfeited.

 11.       Miscellaneous

11.1   No Restricted Stock Award will confer upon the Participant any rights as
a stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.       11.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.       11.3
Restricted Stock Awards are not transferable prior to the time such Awards vest
in the Participant.       11.4
This Restricted Stock Award will be governed by and construed in accordance with
the laws of the State of Illinois.       11.5   This Restricted Stock Award is
subject to all laws, regulations and orders of any governmental authority which
may be applicable thereto and, notwithstanding any of the provisions hereof, the
Company will not be obligated to issue any shares of stock hereunder if the
issuance of such shares would constitute a violation of any such law, regulation
or order or any provision thereof.

 

 

3

--------------------------------------------------------------------------------

Table of Contents

 

            IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed in its name and on its behalf as of the date of grant of this
Restricted Stock Award set forth above.

 

BEN FRANKLIN FINANCIAL, INC.  




    

By:                                                             

Its:                                                              

 

 

PARTICIPANT’S ACCEPTANCE




        The undersigned hereby accepts the foregoing Restricted Stock Award and
agrees to the terms and conditions hereof, including the terms and provisions of
the 2016 Equity Incentive Plan.  The undersigned hereby acknowledges receipt of
a copy of the Company’s 2016 Equity Incentive Plan.

 

PARTICIPANT                                       







                                                                   




4

--------------------------------------------------------------------------------




 


